Citation Nr: 1438180	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for right knee degenerative joint disease (DJD) with chondromalacia, to include the propriety of the reduction to 10 percent for the period from December 1, 2009.

2.  Entitlement to restoration of a 10 percent disability rating for right knee instability due to DJD with chondromalacia, to include the propriety of the reduction to a noncompensable rating for the period from December 1, 2009.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Regional Office (RO) in Atlanta, Georgia, which denied entitlement to a TDIU, and a September 2009 rating decision, which implemented a reduction in the disability ratings assigned for the Veteran's right knee DJD with chondromalacia and right knee instability due to DJD with chondromalacia.  

The Veteran testified before the undersigned at a November 2012 videoconference hearing.  A transcript has been associated with the claims file.

The RO conducted development and associated pertinent evidence with the Veteran's claims file while this appeal has been pending.  As the Board's determinations in this decision are fully favorable to the Veteran, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The September 2009 rating decision, which reduced the disability ratings assigned for right knee DJD with chondromalacia and right knee instability due to DJD with chondromalacia, failed to comply with pertinent law and regulations.


CONCLUSION OF LAW

The September 2009 rating decision that reduced the disability rating for right knee DJD with chondromalacia from 30 percent to 10 percent and right knee instability due to DJD with chondromalacia from 10 percent to noncompensable, both effective December 1, 2009, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability ratings assigned for his service-connected right knee DJD with chondromalacia from 30 percent to 10 percent and right knee instability due to DJD with chondromalacia from 10 percent to noncompensable, effective December 1, 2009.  For the reasons discussed below, the Board finds that these rating reductions were improper and that restoration of both the 30 percent rating for right knee DJD with chondromalacia and the 10 percent rating for right knee instability due to DJD with chondromalacia is warranted. 

The law provides that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where the disability rating assigned has been in effect for less than five years, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In determining whether a rating reduction is warranted, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability, and whether examination reports reflecting change are based upon thorough examinations.  It must also be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time that the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the RO assigned a 30 percent disability rating for the Veteran's right knee DJD with chondromalacia in an October 2007 Rating Decision based on evidence showing that the Veteran had leg extension limited to 20 degrees.  See, e.g., June 2007 VA examination report.  At that time, the RO also assigned a separate 10 percent disability rating for right knee instability due to DJD with chondromalacia based on evidence of crepitus and locking pain on range of motion testing, as well as medial and lateral collateral ligament stability testing that revealed abnormal results with slight instability.  See, e.g., June 2007 VA examination report.

Subsequently, in a December 2008 rating decision, the RO proposed (1) a reduction in the disability rating assigned for right knee DJD with chondromalacia from 30 percent to 10 percent and (2) a reduction in the disability rating assigned for right knee instability due to DJD with chondromalacia from 10 percent to noncompensable based on an October 2008 VA examination.  Thereafter, in a September 2009 rating decision, the RO implemented the proposed reductions.  

Significantly, however, the Board finds that the October 2008 VA examination does not show that an improvement in the Veteran's right knee disability had occurred.  On examination, the Veteran had flexion to 140 degrees and extension to 0 degrees.  Notably, however, the examiner also reported that the Veteran's right knee joint function was additionally limited by pain, stating that pain had a major functional impact.  Moreover, the examiner noted that the Veteran had a limping gait and stated that the Veteran was unable to perform physical work due, in part, to his right knee pain.  Finally, at the time of the October 2008 examination, the Veteran reported experiencing constant knee pain, as well as weakness, stiffness, giving way, lack of endurance, and locking.  On this record, the Board finds that the evidence at the time of the September 2009 reduction did not show that the Veteran's service-connected right knee disability had actually improved.  

Moreover, the Board notes that there is nothing in the record showing that the RO considered or applied 38 C.F.R. § 3.344(c) when it reduced the Veteran's disability rating for his right knee DJD with chondromalacia from 30 percent to 10 percent and reduced his disability rating for right knee instability due to DJD with chondromalacia from 10 percent to noncompensable.  In this regard, neither the September 2009 rating decision or the February 2011 Statement of the Case considered the question of improvement, and the February 2011 Statement of the Case did not cite to and/or apply the regulation.  

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability ratings assigned for the Veteran's right knee DJD with chondromalacia from 30 percent to 10 percent and right knee instability due to DJD with chondromalacia from 10 percent to noncompensable, effective December 1, 2009.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).


ORDER

A 30 percent disability rating for right knee DJD with chondromalacia is restored, effective December 1, 2009.

A 10 percent disability rating for right knee instability due to DJD with chondromalacia is restored, effective December 1, 2009.


REMAND

The Veteran also seeks entitlement to TDIU.  Before the Board can adjudicate this issue, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Treatment Records

The Veteran has reported receiving treatment for service-connected disabilities on an ongoing basis at the VA Medical Center (VAMC) in Atlanta, Georgia.  See Board Hearing Tr. at 6.  Significantly, however, to date, the most recent VA treatment records on file are dated in June 2013.  As such, on remand, updated treatment records from the Atlanta VAMC should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

II.  Social Security Administration (SSA) Records 

In January 2009, the Veteran submitted a September 2008 SSA disability benefits award letter.  Additionally, at his November 2012 Board hearing, the Veteran testified before the undersigned that his service-connected neck, back, and knee disabilities formed the basis of the SSA award.  See November 2012 Board Hearing Tr. at 11.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that records submitted in support of the Veteran's SSA claim contain evidence relevant to the Veteran's VA claim cannot be foreclosed absent a review of those records.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's SSA records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

III.  VA Examination

Finally, the Board finds that a medical opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995).  The Veteran is in receipt of service connection for a duodenal ulcer, lumbosacral strain with degenerative arthritis, and right knee DJD with chondromalacia.  The Board recognizes that previous VA examinations have addressed the occupational impairment attributable to the Veteran's ulcer, low back, and right knee as stand-alone disorders.  However, to date, no expert opinion has yet been obtained as to whether all of his service-connected disabilities, either singularly or jointly, render him unable to obtain or maintain gainful employment in light of his education, training, and work history.  Such an opinion should be obtained on remand.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records related to the Veteran from the Atlanta VAMC from June 11, 2013 to present.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's award of SSA disability benefits, as well as any ongoing medical assessments associated with this award.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3.  After completion of items (1) and (2), schedule the Veteran for an examination to assess the impact that his service-connected disabilities, to include duodenal ulcer, lumbosacral strain with degenerative arthritis, and right knee DJD with chondromalacia and instability have on his ability to work.  Specifically, the examiner should comment, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the functional impairment caused solely by the service-connected disabilities of (1) a duodenal ulcer, (2) lumbosacral strain with degenerative arthritis, and (3) right knee DJD with chondromalacia and instability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

All opinions provided should be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


